Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  April 26, 2018                                                                      Stephen J. Markman,
                                                                                                 Chief Justice

  156430                                                                                    Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                      Elizabeth T. Clement,
                                                                                                      Justices
  v                                                        SC: 156430
                                                           COA: 331602
                                                           Wayne CC: 13-000575-FC
  KELLI MARIE WORTH-McBRIDE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 13, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether a parent/defendant, either as a principal or as an aider and
  abettor, can be convicted of first-degree child abuse or second-degree murder when a
  child suffers serious physical harm or death as a result of the parent/defendant leaving the
  child in the care of the other parent with knowledge that the other parent previously
  injured the child and that serious physical harm or death would be caused by leaving the
  child with the other parent; and (2) if so, whether the evidence is sufficient in this case to
  establish the defendant’s knowledge that serious physical harm or death would be caused
  by leaving the child with the other parent. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Lee (Docket No.
  157176).
                                                                                                              2


       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 26, 2018
       p0419
                                                                            Clerk